Citation Nr: 1740578	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-35 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued the Veteran's noncompensable rating for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the rating period on appeal, audiometric testing revealed, at worst, average puretone threshold of 46 decibels and 94 percent speech recognition in the right ear, and average puretone threshold of 55 decibels and 96 percent speech recognition in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 
When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  Id. 

In this case, the Veteran's service-connected bilateral hearing loss is rated as noncompensable and he asserts that a higher rating is warranted.

On the authorized audiological evaluation in July 2014, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
55
70
LEFT
35
35
70
80

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

The July 2014 VA audiology examination findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 46 decibel puretone threshold average and 100 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 55 decibel puretone threshold average, and 100 percent speech discrimination).  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The evidence also includes a May 2016 VA audiological examination where pure tone thresholds in decibels were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
65
75
LEFT
25
30
65
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.

The May 2016 VA audiology report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 46 decibel puretone threshold average and 94 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 49 decibel puretone threshold average, and 96 percent speech discrimination).  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.  When asked to comment about the impact on the Veteran's hearing loss on the ordinary conditions of daily life, including the ability to work, the examiner noted that the Veteran reported difficulty hearing and understanding conversation when in noise or when visual cues were limited.  

The Board notes that puretone thresholds reported on the audiological evaluations discussed above were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

The remaining evidence of record does not contain any audiological testing. 

Further, the Board considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 

Based upon the results from the examinations discussed above, the Board finds that the criteria for a compensable disability evaluation have not been met.  38 C.F.R. 
§§ 4.85, 4.86 (2016).

The Board further finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321 (b)(1) (2016).  The Veteran has not presented any evidence that his hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's hearing loss is manifested by, at worst, Level I in the right ear and Level I in the left ear.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case. 

The Board has considered the subjective complaints discussed in the VA examinations; however, these complaints do not provide a basis for referring the case for extraschedular consideration.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  In this regard, the Veteran indicated that he had difficulties hearing conversations in noisy settings and hearing some words in conversation.  These are manifestations of difficulty hearing or understanding speech, which are contemplated by the schedular rating criteria for hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  The criteria thus contemplate the symptoms and remand for referral for extraschedular consideration is not required.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected disabilities cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has not contended, and the evidence does not show, that his service-connected hearing loss and tinnitus symptoms prevent him from being gainfully employed.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


